-Plaintiff seeks to recover demurrage charges which allegedly accrued while two railroad cars, damaged as a result of defendant’s activities, stood idle for 3 and 13 months, respectively, on the tracks of the United States Naval Weapons Station at Clyde, California. In a recommended opinion filed October 12, 1977, Trial Judge Joseph V. Colaianni concluded that plaintiff is entitled to recover demurrage, though in a lesser amount than that claimed. This case came before the court on the parties’ stipulation for settlement, whereby plaintiff agreed to accept the sum of $10,180 (the amount determined by the trial judge). On November 25, 1977, by order, the court entered judgment for plaintiff for $10,180.